                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

CHRISTINE LUCERO,
next friend, Dan Lucero,

                       Plaintiff,

v.                                                           No. 2:19-cv-00445-MV-KRS

CITY OF CLOVIS POLICE DEPARTMENT;
BRENT AGUILAR; TRAVIS LOOMIS; and
DOUGLAS FORD,

                       Defendants.

                                        SCHEDULING ORDER

        THIS MATTER comes before the Court following a telephonic Rule 16 scheduling

conference held on July 10, 2019. At the hearing, the Court adopted the parties’ proposed Joint

Status Report and Provisional Discovery Plan.

        IT IS, THEREFORE, ORDERED that the parties shall follow the following discovery

plan:

        (a) Maximum of twenty-five interrogatories per party to the other party with responses

           due thirty days after service.

        (b) Maximum of twenty-five requests for admission per party to the other party with

           responses due thirty days after service.

        (c) Maximum of fifteen depositions per side. Depositions shall not exceed four (4) hours

           unless extended by the parties or they involve experts or parties.

        IT IS FURTHER ORDERED that the following case management deadlines shall

govern:

        (a) Plaintiff’s deadline to amend pleadings or join additional parties in accordance with

           Federal Rule of Civil Procedure 15: August 23, 2019;



                                                                                    Scheduling Order
                                                                                         Page 1 of 2
       (b) Defendants’ deadline to amend pleadings or join additional parties in accordance with

           Federal Rule of Civil Procedure 15: September 23, 2019;

       (c) Plaintiff’s expert-disclosure deadline: September 6, 2019;

       (d) Defendants’ expert-disclosure: October 7, 2019;

       (e) Deadline for supplementing discovery/disclosures: thirty days after receiving

           information triggering a duty to supplement;

       (f) Termination of discovery: December 7, 2019;

       (g) Motions relating to discovery: January 7, 2020;

       (h) All other motions, including dispositive and Daubert motions: January 14, 2020;

       (i) Pretrial order:    Plaintiff to Defendants by: February 4, 2020;

                              Defendant to Court by: February 11, 2020.

       IT IS FURTHER ORDERED that the Court must approve any changes to the timing or

scope of discovery, other than the parties’ agreement to extend the length of a deposition beyond

the limitations herein made during the deposition in question. Discovery must be completed on

or before the termination of the discovery deadline. A written discovery request must be

propounded by a date so that the response to that request shall be due on or before the discovery

deadline. The parties are further reminded that the cutoff for motions related to discovery does

not relieve the party of the 21-day time period under Local Rule 26.6 to challenge a party’s

objections to answering discovery. The parties are encouraged to review Federal Rule of

Procedure 26(a)(2) to ensure they properly disclose all testifying witnesses, not just those for

whom a report is required.

                                                      ____________________________
                                                      KEVIN R. SWEAZEA
                                                      UNITED STATES MAGISTRATE JUDGE




                                                                                     Scheduling Order
                                                                                          Page 2 of 2
